Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 03/22/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 01/27/2021.
Claim 1 has been amended.
Claim 1 has been amended to recite the limitation as, “the measuring device comprises a housing, the housing comprises an upper cover and lower cover connected to each other, and when the measuring device is disposed in the first accommodating space, the upper cover faces the upper side, and the lower cover faces the base.” In  have been fully considered upon further consideration with a prior art search, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2015/0366506 A1) in view of Zhao (CN205197985U) with in further view of Zhou (CN101931246 A). 

Regarding Claim 1, Chien et al. teaches an apparatus adapted to sense a physiological signal of a user, the apparatus comprising, a body (electrode patch 20, fig.1), having a first accommodating space (refer fig.1 that shows physiological signal unit 10 accommodating conductive gels exposed on conductive pad); a first (conductive pad 22, fig.1), disposed on the body (refer fig.1 that shows conductive pad 22 placed on the surface of patch 20); a second sensing electrode (conductive pad 22, fig.1), disposed on the body (refer fig.1 that shows conductive pad 22 placed on the surface of patch 20); and a measuring device (physiological signal unit 10 with conductive gels exposed on conductive pad, fig.1), detachably disposed in the first accommodating space (refer fig.1 that shows connection of signal unit 10 and patch 20) and electrically connected to the first sensing electrode, the second sensing electrode (refer fig.5 that shows conductive contact points 11 electrically connecting with conductive pads 22), and the charging port (refer fig.7 that shows connection of conductive points 11 with charging electrode 31), wherein the first sensing electrode and the second sensing electrode are configured to transmit the physiological signal of the user to the measuring device (When the conductive gels 23 on the first surface 211 of the electrode patch 20 are attached onto the human body, the physiological signal unit 10 is able to capture the physiological signal of the human body via the conductive contact points 11, and the controller 12 is able to process the physiological signal of the human body, para [0031]), and provides an external power to charge the measuring device (the charging unit 14 to guide the charging power 11 from the conductive contact points 11 to the battery 16 in order to charge the battery 16, para [0031], fig.6).
Chien et al. teaches, a physiological signal device placed on a charging device for charging through the electrical connection between the plurality of conductive 
Zhao teaches, a body with charging port (refer fig.1 that shows the body with USB port 5 to charge the rechargeable battery or a button battery 4, para [0039]).
It would have been obvious to one having ordinary skill in the art to modify the conductive contact points of signal unit of Chien et al. with the charging port as taught by Zhao such that the use of charging port provides faster and reliable charging and are also better in terms of economical and safety aspects.
 In light of specification the accommodating space within the body accommodates the measuring device. Thus, Chen et al. in view of Zaho discloses the charging apparatus body that is comprised of a charging port or USB but fails to disclose a body with an accommodating space that accommodates a detachable measuring device, wherein the measuring device comprises a housing, the housing comprises an upper cover and lower cover connected to each other, and when the measuring device is disposed in the first accommodating space, the upper cover faces the upper side, and the lower cover faces the base. 
Zhou discloses, a body (power storage device 10, fig.1-5) with an accommodating space that accommodates a detachable measuring device (refer fig.1 that discloses the power storage device 10 with a space 12 to receive physiology detection apparatus 20, also refer fig.2-5), wherein the measuring device comprises a housing (refer fig.1 that shows physiology device 20 with housing), the housing comprises an upper cover and lower cover connected to each other (refer fig.1 that shows physiology device 20 with upper and lower housing connected to each other), and when the measuring device is disposed in the first accommodating space (refer fig.1 that discloses physiology device 20 to be accommodated within the space 12 of device 10), the upper cover faces the upper side, and the lower cover faces the base (refer fig.1 that shows when physiology device 20 is placed on the available space 12 of device 10 then the housing of device 20 faces the lower and upper side of device 10).
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Chien et al. in view of Zhao to provide within the storage space of the device as taught by Zhou such that to provide the device that can accommodate physiological device with charging power which provides user convenient and durable for charging and manage use of physiological device accordingly. 

Regarding claim 2, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 1. Chien et al. in view of Zhao and Zhou teaches, the first accommodating space accommodating the measuring device through the opening (refer fig.1-5 of Zhou’s reference that discloses an open space 12 within the body 10 for accommodating measuring device 20).

Regarding claim 3-4, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 1. Chien et al. discloses in fig.1 discloses presence of conductive pad 22 placed on the surface of patch 20 on same side. Thus one of the ordinary skill in the art would appreciate that, it would have been an obvious design of choice to place the conductive pad (sensing electrode) on the same or different side of 

Regarding claim 5, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 1. Chien et al. in view of Zhao discloses the body with the presence of charging port and Chien et al. further discloses, a power storage device (battery 16, fig.6), electrically connected to the charging port (conductive contact points 11 are connected to the battery 16 as shown in fig.6) and the measuring device (physiological signal unit 10, fig.1), wherein the power storage device further charges the measuring device (refer fig.6 that shows battery 14 supplying power to the conductive gels via electrical connections with the contact points 11) after being charged through the charging port (refer fig.6-7 that shows the charging of battery 14 through the electrical connection of terminals 11 and 31 of charging device 30).

Regarding claim 6, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 1. Chien et al. further teaches, a first conductive structure (conductive contact points 11, fig.5), electrically connected to the first sensing electrode and the measuring device (refer fig.5 that shows electrical connection between conductive contact points 11 with the conductive gel 23 of the conductive pad 22, para [0028]), wherein the first sensing electrode transmits the physiological signal of the user to the measuring device through the first conductive structure (the conductive gels 23 exposed on the second surface 212 are able to form electrical connections with the conductive contact points 11 of the physiological signal unit 10, following which the conductive gels 23 on the first surface 211 of the electrode patch 20 are attached onto the human body.  Accordingly, the physiological signal unit 10 can then be utilized to capture the physiological signal of the human body, para [0028]).

Regarding claim 7, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 6. Chien et al. further teaches, a first electrical contact point (conductive contact points 11, fig.5-6), electrically connected to the first conductive structure (refer fig.5-6 that shows electrical connection between conductive contact points 11 with the conductive gel 23 of the conductive pad 22, para [0028]); and a second electrical contact point (conductive contact points 11, fig.5), electrically connected to the second sensing electrode (refer fig.5-6 that shows electrical connection between conductive contact points 11 with the conductive gel 23 of the conductive pad 22, para [0028]), wherein the measuring device receives the physiological signal transmitted from the first conductive structure and the second sensing electrode through the first electrical contact point and the second electrical contact point (refer para [0028]).

Regarding claim 8, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 1. Chien et al. in view of Zhao discloses the body with the presence of charging port and Chien et al. further discloses, the physiological signal unit 10 comprising plural conductive contact points 11 that charges the battery 14 and the 

Regarding claim 9, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 8. Chien et al. further discloses, a first charging contact point (conductive area 221, fig.7, also refer fig.4-6), electrically connected to the second conductive structure (conductive contact points 11, fig.7); and a second charging contact point (conductive area 221, fig.7, also refer fig.4-6), electrically connected to the third conductive structure (conductive contact points 11, fig.7), wherein the measuring device receives the external power transmitted from the second conductive structure and the third conductive structure through the first charging contact point and the second charging contact point and then is charged (the physiological signal unit 10 comprising plural conductive contact points 11 that charges the battery 14 and the conductive gels 23 exposed on the second surface 212 are able to form electrical connections with the conductive contact points 11 of the physiological signal unit 10 then be utilized to capture the physiological signal of the human body, para [0028]).

Regarding claim 10, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 5. Chien et al. in view of Zhao discloses the body with the presence of charging port and Chien et al. further discloses, wherein the body further comprises: a fourth/fifth conductive structure, electrically connected to the charging port (refer fig.5-7 that shows physiological signal unit 10 comprising charging contact points 11 electrically connected with battery 16, thus the presence of conductive and charging points are inherent); and wherein the charging port (charging contact points 11, fig.6) charges the power storage device (battery 16, fig.6) through the fourth conductive structure and the fifth conductive structure (refer fig.5-7 that shows connection of physiological signal unit with charging contact points 11 and conductive area 221). 

Regarding claim 11, Chien et al. in view of Zhao and Zhou teaches the charging apparatus as claimed in claim 5. Chien et al. further teaches, the physiological signal unit 10 comprising, a first/second charging contact point (charging contact points 11, fig.5-7), electrically connected to the power storage device (refer fig.6 that shows connection of charging contact points 11 with battery 16); and wherein the measuring device receives a power from the power storage device through the first charging contact point and the second charging contact point and then is charged the (conductive gels 23 exposed on the second surface 212 are able to form electrical connections with the conductive contact points 11 of the physiological signal unit 10, fig.5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859